UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7832


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRIAN LEE CORBETT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:10-cr-00015-1)


Submitted: May 7, 2021                                            Decided: May 11, 2021


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Lee Corbett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Lee Corbett appeals the district court’s order denying his motion for

compassionate release.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Corbett,

No. 2:10-cr-00015-1 (S.D.W. Va. Nov. 23, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2